               Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 1 of 19




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7
     Jose Alfredo Acosta Villegas aka Jose A.
 8   Acosta aka Jose Acosta, a married man,               No.
 9
                         Plaintiff,                       COMPLAINT TO QUIET TITLE
10                                                        AND FOR VIOLATIONS OF 15 USC
     v.                                                   §1692 AND RCW CHAPTERS 19.16
11                                                        AND 19.86 ET SEQ.
     Wilmington Trust, National Association, as
12   Successor Indenture Trustee to Citibank, N.A.,       DEMAND FOR JURY TRIAL ON ALL
     as Indenture Trustee for Merrill Lynch               CLAIMS OTHER THAN QUIET TITLE
13
     Mortgage Investors Trust, Mortgage Loan
14   Asset-Backed Notes, Series 2007-SL1,
     and Veripro Solutions Inc., 1
15
                         Defendant.
16

17           COMES NOW Plaintiff, Jose Alfredo Acosta Villegas aka Jose A. Acosta aka Jose
18   Acosta (“Mr. Acosta”), a married man, by and through counsel and brings this action to Quiet
19   Title and for damages for Defendant’s violations of the Fair Debt Collection Practices Act
20   (FDCPA), 15 U.S.C. § 1692 et seq.; the Washington State Collections Agency Act, RCW
21   19.16, et seq.; and the Washington Consumer Protection Act, RCW 19.86, et
22   seq., against Wilmington Trust, National Association, as Successor Indenture Trustee to
23   Citibank, N.A., as Indenture Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage
24   Loan Asset-Backed Notes, Series 2007-SL1 and Veripro Solutions Inc. (“Veripro”).
25

26
     1
      Veripro’s correspondence to the plaintiff and his counsel refer to the company as “Veripro
27   Solutions, Inc.” However, the State of Delaware corporate documents indicate Veripro is legally
     known as “Veripro Solutions Inc., without the comma.
                                                                        BARRAZA LAW PLLC
         COMPLAINT - 1                                          10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
                 Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 2 of 19



                                  I.    JURISDICTION AND VENUE
 1
            1.       Plaintiff alleges violations of the federal Fair Debt Collection Practices Act
 2
     (FDCPA), 15 U.S.C. § 1692 et seq.
 3
            2.       Plaintiff seeks relief under Chapter 7.28 RCW to quiet title to his real property
 4
     located at 2624 S. Judkins St., Seattle, WA 98144.
 5
            3.       Plaintiff alleges violations of the Washington State Collections Agency Act,
 6
     RCW 19.16, et seq., and the Washington Consumer Protection Act, RCW 19.86, et seq.
 7
            4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (general federal
 8
     question), and supplemental jurisdiction exists for state law claims pursuant to 28 U.S.C.
 9
     § 1367(a). This Court has diversity jurisdiction pursuant to 28 U.S. Code § 1332 because
10
     there is complete diversity among the parties and the amount in dispute exceeds $75,000.
11
            5.       Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.
12
            6.       Venue is proper in this District under 28 U.S.C. § 1391(b) because the
13
     Defendants conduct affairs and transact business in this District, the unlawful acts giving rise
14
     to this complaint occurred in this District, and the real property owned by Plaintiff which is
15
     the subject of this action lie within the territorial jurisdiction of the court.
16
                                              II.    PARTIES
17
            7.       Plaintiff Acosta maintains his domicile in the State of New York.
18
            8.       Plaintiff Acosta owns the real property located at 2624 S. Judkins St., Seattle,
19
     WA 98144 (“the Property”) which is further described legally as:
20
            The East half of Lot(s) 10, Block 1 RAINIER HEIGHTS, according to the plat
21          thereof recorded in Volume 9 of Plats, page(s) 71, records of King County,
22          Washington. Situate in the County of King, State of Washington.

23          9.       King County refers to the real property as parcel number 713730-0052.
24          10.      Plaintiff is a “consumer” as defined by the FDCPA, 15. U.S.C. § 1692a(3).
25          11.      Defendant Veripro Solutions Inc. is a corporation registered in the State of
26   Delaware that collects mortgage debts throughout the country. Veripro is a “collection
27   agency” that regularly engages in soliciting claims for collection or collecting or attempting
                                                                            BARRAZA LAW PLLC
      COMPLAINT - 2                                                 10728 16TH AVE SW SEATTLE WA 98146
                                                                     206-933-7861 phone 206-933-7863 fax
             Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 3 of 19




 1   to collect claims owed or due or asserted to be owed or due another person as defined by

 2   RCW 19.16.100 and possesses a current out-of-state collection agency license issued by the

 3   State of Washington Department of Licensing. Veripro is believed to service the loan owned

 4   by Wilmington Trust, National Association, as Successor Indenture Trustee to Citibank,

 5   N.A., as Indenture Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan

 6   Asset-Backed Notes, Series 2007-SL1

 7         12.     Wilmington Trust, National Association, as Successor Indenture Trustee to

 8   Citibank, N.A., as Indenture Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage
 9   Loan Asset-Backed Notes, Series 2007-SL1 (the “Trust”) is believed to own the subject loan.
10                               III.     FACTUAL ALLEGATIONS
11         13.     On or about July 7, 2006, Mr. Acosta and his ex-partner, James W. O’Connor
12   – who then lived together in a meretricious relationship – purchased the property with
13   proceeds from two mortgages, including a first mortgage which is not the subject of this
14   dispute. Decision One Mortgage Company, LLC originated a second mortgage for $66,800
15   secured by a deed of trust recorded against the subject real property recorded in the records
16   of the King County Recorder as instrument 20060712002155 (the “second mortgage”). The
17   second mortgage was for a 15-year term ending August 1, 2021.
18         14.     In the wake of the 2008 financial crisis, Mr. Acosta and Mr. O’Connor

19   separated.

20         15.     Mr. Acosta and/or Mr. O’Connor made the last payment on the second

21   mortgage on or about June 1, 2009.

22         16.     On September 16, 2009, Mr. O’Connor filed for Chapter 7 bankruptcy. The

23   Western District of Washington Bankruptcy Court, case 09-19534-SJS, discharged Mr.

24   O’Connor’s liabilities on December 22, 2009.

25         17.     Mr. O’Connor quit claimed his entire interest in the real property to Mr. Acosta

26   on June 4, 2013. Mr. Acosta recorded the quit claim deed with the King County Recorder as

27   instrument 20160229001559 on February 29, 2016.

                                                                       BARRAZA LAW PLLC
      COMPLAINT - 3                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                206-933-7861 phone 206-933-7863 fax
               Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 4 of 19




 1         18.       Upon information and belief, Bank of America serviced the second mortgage

 2   until 2013. On or about September 5, 2013, Nationstar assumed servicing of the second

 3   mortgage until it transferred the servicing to Veripro Solutions, Inc. on or about March 26,

 4   2015. Although Veripro claims Nationstar received $8.99 in payments on the account and

 5   the outstanding balance is $109,238.07, Mr. Acosta has made no payments on the account

 6   and believes Mr. O’Connor has made no payments on the second mortgage since on or about

 7   June 1, 2009.

 8         19.       Mr. Acosta has not “acknowledged” the second mortgage debt since on or
 9   about June 1, 2009.
10         20.       On or about January 16, 2019, Jeremy Keowm, a Loss Recovery Specialist for
11   Veripro contacted Mr. Acosta who directed Veripro to undersigned counsel Barraza. Mr.
12   Keown emailed Mr. Acosta a third-party authorization document.
13         21.       On May 31, 2019, counsel Barraza contacted Veripro by mail and included the
14   third-party authorization executed by Mr. Acosta. Mr. Barraza instructed Veripro not to
15   contact Mr. Acosta, demanded information from Veripro, and asserted the debt was time-
16   barred.
17         22.       Barraza again sent a cease and desist to Veripro on September 16, 2019.
18         23.       On October 17, 2019, Veripro contacted Mr. Acosta at his New York address

19   and Mr. O’Connor at the property address requesting more information about their attorney.

20   The correspondence stated, in pertinent part:

21         NOTICE TO ALL CONSUMERS: THE FOLLOWING STATES REQUIRE
           US TO GIVE SPECIAL NOTICES NOTES TO THEIR RESIDENTS.
22
           CONSUMERS IN OTHER STATES MAY HAVE SIMILAR OR GREATER
23         RIGHTS AND THESE STATE-SPECIFIC NOTICES DO NOT LIMIT OR
           RESTRICT THE RIGHTS AFFORDED BY FEDERAL LAW OR OTHER
24         STATE LAWS.
25         The law limits how long you can be sued on a debt. Because of the age of your debt,
           we will not sue you for it, and we will not report it to any credit reporting agency.
26
           [Veripro Solutions Inc. does not report to any credit reporting agency] In
27         circumstances, you can renew the debt and restart the time period for the statute of
           limitations if you take specific actions such as making certain payment on the debt
                                                                       BARRAZA LAW PLLC
      COMPLAINT - 4                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                206-933-7861 phone 206-933-7863 fax
              Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 5 of 19



           or making a written promise to pay. Veripro Solutions, Inc. (Veripro) agrees that
 1         we will never file a lawsuit against you for the collection of this debt, it is our
 2         responsibility to make you aware of the facts stated herein. Please be advised that
           this account remains secured by a lien against the property that will only be
 3         released upon full payoff, reduced payoff, through a bankruptcy with an
           approved lien strip order or by operation of law. (emphasis added)
 4

 5         24.     On October 25, 2019, Veripro contact attorney Barraza and acknowledged the

 6   representation. The correspondence stated, in pertinent part:

 7         NOTICE TO ALL CONSUMERS: THE FOLLOWING STATES REQUIRE US
           TO GIVE SPECIAL NOTICES NOTES TO THEIR RESIDENTS. CONSUMERS
 8
           IN OTHER STATES MAY HAVE SIMILAR OR GREATER RIGHTS AND
 9         THESE STATE-SPECIFIC NOTICES DO NOT LIMIT OR RESTRICT THE
           RIGHTS AFFORDED BY FEDERAL LAW OR OTHER STATE LAWS.
10
           The law limits how long you can be sued on a debt. Because of the age of your debt,
11         we will not sue you for it, and we will not report it to any credit reporting agency.
           [Veripro Solutions Inc. does not report to any credit reporting agency] In
12         circumstances, you can renew the debt and restart the time period for the statute of
13         limitations if you take specific actions such as making certain payment on the debt
           or making a written promise to pay. Veripro Solutions, Inc. (Veripro) agrees that
14         we will never file a lawsuit against you for the collection of this debt, it is our
           responsibility to make you aware of the facts stated herein. Please be advised that
15         this account remains secured by a lien against the property that will only be
           released upon full payoff, reduced payoff, through a bankruptcy with an approved
16         lien strip order or by operation of law. (emphasis added)
17
           25.     On November 5, 2019, Veripro Solutions, Inc. sent a letter to counsel for Mr.
18
     Acosta stating, in pertinent part, the following:
19

20         Your complaint/inquiry was forwarded to our attention requesting documentation
           that validates the above referenced account for the property located at: 2624 S.
21         Judkins St, Seattle, WA 98144.

22         This loan was originated on 07/07/2006 in the amount of $66,800.00 The account
           was transferred on 03/26/2015 from the prior servicer Nationstar Mortgage LLC to
23         Veripro Solutions, Inc., with a remaining balance due of $109,247.06. As of the
24         date on this letter, $8.99 in payments have been received towards this account. The
           current outstanding balance is $109,238.07.
25
           The law limits how long you can be sued on a debt. Because of the age of your debt,
26         we will not sue you for it, and we will not report it to any credit reporting agency.
           [Veripro Solutions Inc. does not report to any credit reporting agency] In
27         circumstances, you can renew the debt and restart the time period for the statute of

                                                                       BARRAZA LAW PLLC
      COMPLAINT - 5                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                206-933-7861 phone 206-933-7863 fax
              Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 6 of 19



           limitations if you take specific actions such as making certain payment on the debt
 1         or making a written promise to pay. Veripro Solutions, Inc. (Veripro) agrees that
 2         we will never file a lawsuit against you for the collection of this debt, it is our
           responsibility to make you aware of the facts stated herein. Please be advised that
 3         this account remains secured with a lien that will only be removed upon an
           agreed settlement amount being received or the lien amount is satisfied in full by
 4         a refinance or sale of the property. (emphasis added).
 5
           26.     Upon information and belief, Veripro never detailed how it arrived at the
 6
     calculation of the outstanding balance of $109,238.07.
 7
           27.     On November 19, 2019, counsel for Mr. Acosta demanded that
 8
     Veripro Solutions, Inc. release the second lien.
 9
           28.     On December 4, 2019, Veripro Solutions, Inc. sent a letter to counsel for Mr.
10
     Acosta stating, in pertinent part, the following:
11
           We are in receipt of your correspondence in which you inquired about the above
12
           referenced account.
13
           Veripro Solutions, Inc. (Veripro) is aware that this property was included in a
14         Chapter 7 bankruptcy that was filed on 09/16/2009 with case number 09-19534 by
           the co-borrower on the account James O’Connor. Mr. O’Connor obtained a
15         discharge on 12/22/2009. Veripro Solutions understands while a discharge of the
           personal liability to repay the debt according to the note, the bankruptcy, in of itself,
16         did not satisfy nor discharge the obligation of the mortgage/deed of trust lien
17         securing the property.

18         Based upon our findings, your client Jose Acosta has not filed bankruptcy as of
           12/04/2019 and therefore has not received a discharge in bankruptcy. Therefore,
19         the cases you cite in your letter have no bearing as to the alleged acceleration of the
           debt in regards to your client Mr. Acosta. As such, the loan account will continue
20         to be serviced appropriate to its status and it is Veripro’s position that this account
           remains secured by a lien against the property that will be released upon full payoff,
21
           reduced payoff, through a bankruptcy with the appropriate Court order being
22         entered or by operation of law. (emphasis added).

23         Veripro understands that the law limits how long an individual can be sued on a
           debt. At this time Veripro has no intention of filing suit for collection of the debt or
24         reporting the account status to any credit reporting agency…
25         NOTICE TO ALL CONSUMERS: THE FOLLOWING STATES REQUIRE
26         US TO GIVE SPECIAL NOTICES NOTES TO THEIR RESIDENTS.
           CONSUMERS IN OTHER STATES MAY HAVE SIMILAR OR GREATER
27         RIGHTS AND THESE STATE-SPECIFIC NOTICES DO NOT LIMIT OR

                                                                          BARRAZA LAW PLLC
      COMPLAINT - 6                                               10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
              Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 7 of 19



            RESTRICT THE RIGHTS AFFORDED BY FEDERAL LAW OR OTHER
 1          STATE LAWS.
 2
            The law limits how long you can be sued on a debt. Because of the age of your debt,
 3          we will not sue you for it, and we will not report it to any credit reporting agency.
            [Veripro Solutions Inc. does not report to any credit reporting agency] In
 4          circumstances, you can renew the debt and restart the time period for the statute of
            limitations if you take specific actions such as making certain payment on the debt
 5          or making a written promise to pay. Veripro Solutions, Inc. (Veripro) agrees that
 6          we will never file a lawsuit against you for the collection of this debt, it is our
            responsibility to make you aware of the facts stated herein. Please be advised that
 7          this account remains secured by a lien against the property that will only be
            released upon full payoff, reduced payoff, through a bankruptcy with an
 8          approved lien strip order or by operation of law. (emphasis added).
 9                                  III.   CAUSES OF ACTION
10   A.     CLAIM ONE: QUIET TITLE AS TO THE TRUST

11          29.     Plaintiffs repeat and reallege and incorporate by reference to the foregoing

12   paragraphs.

13          30.     Wash. Rev. Code Ann. § 7.28.300 states: The record owner of real estate may

14   maintain an action to quiet title against the lien of a mortgage or deed of trust on the real

15   estate where an action to foreclose such mortgage or deed of trust would be barred by the

16   statute of limitations, and, upon proof sufficient to satisfy the court, may have judgment

17   quieting title against such a lien.

18          31.     Washington law states that the statute of limitations on an installment contract,

19   such as one for mortgage payments, runs when each installment becomes due. See Herzog v.

20   Herzog, 23 Wash. 2d 282, 388 (1945). In a bankruptcy context, no payments are due if the

21   borrowers’ personal liability is discharged, thus the statute of limitations begins to run with

22   the last payment due before discharge. Edmundson, 194 Wash. App. at 931.

23          32.     Under Washington law, Wash. Rev. Code § 4.16.040 provides that “[a]n action

24   upon a contract in writing” must be “commenced within six years.” See Edmundson v. Bank

25   of Am., 194 Wash. App. 920, 927, 378 P.3d 272 (2016). In Washington, promissory notes

26   and deeds of trust are governed by the statute of limitations imposed by Wash. Rev. Code §

27   4.16.040. Wash. Rev. Code 4.16.040(1); Westar Funding, Inc. v. Sorrels, 157 Wash. App.

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 7                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
              Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 8 of 19




 1   777, 784–85, 239 P.3d 1109 (2010). In Walcker v. Benson and McLaughlin, P.S., 79 Wash.

 2   App. 739, (1995), the court held that the legislature intended to apply Wash. Rev. Code §

 3   4.16.040 when it stated in Wash. Rev. Code § 61.24.020 that “[e]xcept as provided in this

 4   chapter, a deed of trust is subject to all laws relating to mortgages on real property.” Walcker,

 5   79 Wash. App. at 743–44. The “sole issue” in Walcker was “whether the right of nonjudicial

 6   foreclosure of a deed of trust extends beyond the limitation period for enforcement of the

 7   underlying debt.” Id. at 741.

 8         33.     Because the Washington Deeds of Trust Act (“DTA”), Wash. Rev. Code §
 9   61.24, is otherwise silent on the statute of limitations for non-judicial foreclosures., the court
10   in Walcker found that when the statute of limitations on the right to enforce a promissory
11   note expires, the right to enforce a deed of trust securing the note also expires. Id. at 740–41.
12   For installment agreements, “the statute of limitations runs against each installment from the
13   time it becomes due; that is, from the time when an action might be brought to recover it.”
14   Edmundson, 194 Wash. App. at 929 (quoting Herzog v. Herzog, 161 P.2d 142, 144– 45, 23
15   Wash.2d 382 (1945)). The final six-year period to foreclose runs from the time the final
16   installment becomes due. See 4518 S. 256th, LLC v. Karen L. Gibbon, P.S., 382 P.3d 1, 6
17   (Wash. Ct. App. 2016). This occurs upon the last installment due before discharge of the
18   borrower’s personal liability on the associated note. See Edmundson, 378 P.3d at 278. In the

19   present case, installment payments were due until Mr. O’Connor received his discharge on

20   December 22, 2009. The discharge eliminated the personal liability of O’Connor on both the

21   Note and Deed of Trust, but did not affect Bank of America’s rights to enforce the Deed of

22   Trust in-rem. In re Henry, 266 B.R. 457, 474 (Bankr. C.D. Cal. 2001). So, after discharge

23   O’Connor owed no further installments on the Note or Deed of Trust. Because no further

24   installments were owing, no further payments could be said to be “due.” Based on the

25   reasoning in Herzog, that the last statute of limitations (as opposed to just the statute of

26   limitations on one installment) begins to run when the last installment payment is due, the

27   statute of limitations on the entire obligation secured by the Deed of Trust began to run when

                                                                          BARRAZA LAW PLLC
      COMPLAINT - 8                                               10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
              Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 9 of 19




 1   the last monthly installment payment was due and unpaid on the Note prior to the date of

 2   discharge, December 22, 2009. This issue was directly addressed in Edmundson.

 3         34.     The Plaintiffs in Edmundson did not make the November 1, 2008, monthly

 4   installment payment on a note and deed of trust or any payments thereafter. Id. at 923. They

 5   filed Chapter 13 Bankruptcy in June 2008 and received a discharge on December 31, 2013.

 6   Id. at 923. In March 2015, Plaintiffs sought to enjoin a scheduled trustee’s sale of the property

 7   under the deed of trust, arguing inter alia that the six-year statute of limitations had run on

 8   November 1, 2014, six years after their initial default. Id. at 924. The court of appeals stated:
 9         Here, the statute of limitations accrued for each installment from the time it became
           due. Thus, the statute accrued on November 1, 2008 for that missed payment only.
10
           November 1, 2014 was six years later. Correspondingly, the statute of limitations
11         for each subsequent monthly payment accrued on the first day of each month after
           November 1, 2008 until the Edmundsons no longer had personal liability under the
12         note. They no longer had such liability as of the date of their bankruptcy discharge,
           December 31, 2013. Thus, from December 1, 2008 through December 1, 2013, the
13         statute of limitations accrued for each monthly payment under the terms of the note
14         as each payment became due. Id. at 931.

15         35.     Veripro’s correspondence dated December 4, 2019 acknowledges that Mr.
16   O’Connor’s discharge eliminated his liability under the note and implicitly accepts that the
17   statute of limitations began to run as to the deed of trust on December 1, 2009. Yet Veripro
18   insists that the statute of limitations did not begin to run as to Mr. Acosta. It is Mr. Acosta’s
19   position that Veripro cannot have it both ways and argue that it is barred from foreclosing on
20   Mr. O’Connor’s deed of trust but it can foreclose the same deed of trust signed by Mr. Acosta.
21         36.     Veripro informed Mr. Acosta and his counsel on at least four occasions that
22   “we will never file a lawsuit against you for the collection of this debt.”
23         37.     On October 17 and October 25, 2019, Veripro insisted that “this account
24   remains secured by a lien against the property that will only be released upon full payoff,
25   reduced payoff, through a bankruptcy with an approved lien strip order or by operation of
26   law.” On November 5, 2019, Veripro stated that “this account remains secured with a lien
27

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 9                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
             Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 10 of 19




 1   that will only be removed upon an agreed settlement amount being received or the lien

 2   amount is satisfied in full by a refinance or sale of the property.”

 3         38.     On December 4, 2019, Veripro, in the same letter, stated that “this account

 4   remains secured by a lien against the property that will be released upon full payoff, reduced

 5   payoff, through a bankruptcy with the appropriate Court order being entered or by operation

 6   of law” AND “this account remains secured by a lien against the property that will only be

 7   released upon full payoff, reduced payoff, through a bankruptcy with an approved lien strip

 8   order or by operation of law.”
 9         39.     While Veripro insists it can collect the debt against Mr. Acosta, it states it will
10   never do so. Moreover, while Veripro insists that it possess a valid lien on the real property,
11   it acknowledges that its lien can be eliminated by operation of law. Mr. Acosta faces two
12   choices to quiet title: give in to an extortionate demand and pay the time-barred debt or sue.
13         40.     For the foregoing reasons, Mr. Acosta humbly asks that the Court quiet title to
14   his real property by ordering Veripro Solutions Inc. to reconvey the deed of trust recorded
15   against the subject real property recorded in the records of the King County Recorder as
16   instrument 20060712002155 (the “second mortgage”).
17                                 IV.    CLAIM TWO: LACHES
18         41.     Plaintiff repeats and realleges and incorporate by reference the foregoing

19   paragraphs.

20         42.     Washington law provides that undue delay in pursuing a claim can bar

21   recovery. See Cedar West Owners Ass’n v. Nationstar Mortg., LLC, 7 Wn. App. 2d 473, 489

22   (2019). Specifically, lenders “must act diligently to pursue and perfect nonjudicial

23   foreclosure remedies” under the Deeds of Trust Act once they have transmitted a notice of

24   default to a borrower. Id.

25         43.     The doctrine of laches is controlled by state law. See Merchants Transfer &

26   Warehouse Co., 337 U.S. 530 (1949). The purpose of laches is to prevent injustice and

27   hardship. Johnson v. Schultz, 137 Wn. 584, 589 (1926) (quotation omitted). The application

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 10                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
             Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 11 of 19




 1   of laches depends on the particular facts and circumstances of each case. Lopp v. Peninsula

 2   Sch. Dist. No. 401, 90 Wn.2d 754, 759 (1978). Accordingly, Washington courts have applied

 3   laches despite an applicable statute of limitations when a “special reason is shown why a

 4   shorter period should be enforced,” or “some controlling equity” applies, or the facts present

 5   “highly unusual circumstances.” See Auve v. Wenzlaff, 162 Wn. 368, 374 (1931); Roger v.

 6   Whitham, 56 Wn. 190, 195 (1909); Brost v. L.A.N.D., Inc., 37 Wn. App. 372, 375 (1984).

 7   The facts presented in this case constitute highly unusual circumstances and the controlling

 8   equities should compel this court to apply laches to bar Veripro’s claim. In Washington, the
 9   elements of laches are (1) knowledge or reasonable opportunity for discovery of the cause of
10   action, (2) an unreasonable delay in commencing the action, and (3) damage resulting from
11   the unreasonable delay. Lopp, 90 Wn.2d at 759.
12          44.     Washington law on laches is consistent with federal law and the laws of other
13   states. See, e.g., Herman Miller, Inc. v. Palazzetti Imports & Exports, Inc., 270 F.3d 298, 320
14   (6th Cir. 2001) (reciting the two elements of laches as (1) lack of diligence by the party
15   against whom the defense is asserted and (2) prejudice to the party asserting it); 11A Charles
16   Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2946
17   at 117 (2d ed. 1995) (“[L]aches does not result from a mere lapse in time but from the fact
18   that, during the lapse of time, changed circumstances inequitably work to the disadvantage

19   or prejudice of another if the claim is now to be enforced.”).

20
      Knowledge or Reasonable Opportunity for Discovery of the Cause of Action.
21

22          45.     More than five years have elapsed since the previous loan servicer assigned the
23   account to Veripro and Veripro has done nothing to enforce its purported lien rights on an
24   account for which it knows no payment has been tendered since on or about June 1, 2009.
25   Accordingly, Veripro – and its predecessors - had a reasonable opportunity (more than ten
26   years) to pursue a cause of action on the second mortgage but did not take any action to
27   enforce its rights.

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 11                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
                Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 12 of 19



     //
 1   //
 2   //

 3        Unreasonable Delay in Commencing the Action

 4
              46.    Veripro knows that the bankruptcy court discharged Mr. O’Connor more than
 5
      nine years ago yet has taken no action to enforce its rights. Moreover, Veripro informed Mr.
 6
      Acosta that it will not take any legal action against him. Instead, Veripro’s correspondence
 7
      makes it crystal clear that it intends to sit back and do nothing hoping that Mr. Acosta: (1)
 8
      acknowledges the debt by offering to settle or paying and restarting the statute of limitations,
 9
      (2) refinance, or (3) sell the home. It is unreasonable on its face for Veripro to refuse to act
10
      more than ten years after default.
11
          Damages Resulting from the Unreasonable Delay
12

13            47.    Mr. Acosta is prejudiced by Veripro’s unreasonable delay because he has
14    incurred costs to hire an attorney to investigate the matter and demand reconveyance on a
15    time-barred debt. Mr. Acosta is damaged no matter what he does because he either must pay
16    money to sue to quiet title or capitulate to Veripro’s extortionate demands and risk refreshing
17    the statute of limitations. Moreover, Mr. Acosta is not even sure how Veripro arrived at the
18    claimed balance due of $109,238.07 on a debt with an original principal balance of $66,800.
19
                           V.   CONSUMER PROTECTION ACT CLAIMS
20            48.    Plaintiff repeats and realleges and incorporate by reference the foregoing
21    paragraphs.
22            49.    Under Washington's Consumer Protection Act (“CPA”), "[u]nfair methods of
23    competition and unfair or deceptive acts or practices in the conduct of any trade or commerce
24    are ... unlawful." RCW 19.86.020. Any person injured in his or her business or property by a
25    CPA violation may bring a civil suit for injunctive relief, damages, attorney fees and costs,
26    and treble damages. RCW 19.86.090. To prevail on a CPA claim, the plaintiff must show:
27    “’(1) [an] unfair or deceptive act or practice; (2) occurring in trade or commerce; (3) public
                                                                          BARRAZA LAW PLLC
          COMPLAINT - 12                                          10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
                 Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 13 of 19




 1   interest impact; (4) injury to plaintiff in his or her business or property; and (5)

 2   causation.'" Bain v. Metro. Mortg. Grp., Inc., 175 Wn.2d 83, 115, 285 P.3d 34 (2012)

 3   (quoting Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wash.2d 778,

 4   780, 719 P.2d 531 (1986)).

 5          50.      A person commits a per se unfair or deceptive act or practice in trade or

 6   commerce when she violates a statutory prohibition expressly identified by the Legislature

 7   as an unfair or deceptive act in trade or commerce. Hangman Ridge Training Stables, Inc. v.

 8   Safeco Title Ins. Co., 105 Wn.2d 778, 785-86, 719 P.2d 531 (1986) (A per se unfair trade
 9   practice exists when a statute which has been declared by the Legislature to constitute an
10   unfair or deceptive act in trade or commerce has been violated). Per se violations of the CPA
11   mean that the consumer satisfies the first three prongs of the CPA, namely that an unfair or
12   deceptive act or practice occurred in trade or commerce in contravention of the public
13   interest.
14          51.      In the absence of a per se unfair or deceptive act or practice in trade or
15   commerce, the plaintiff must prove conduct “unfair" or "deceptive" on a case-by-case
16   basis. Rush v. Blackburn, 190 Wn. App. 945, 962, 361 P. 3d 217, (2015) citing Hangman
17   Ridge, 105 Wn.2d at 786, 719 P.2d 531; accord Klem v. Wash. Mut. Bank, 176 Wn.2d 771,
18   785-87, 295 P.3d 1179 (2013). Neither intent nor actual deception must be proven to prove

19   an act or practice unfair or deceptive. State v. Kaiser, 161 Wn.App. 705, 719, 254 P.3d 850

20   (2011). Instead, the “question is whether the conduct has ‘the capacity to deceive a

21   substantial portion of the public.’… ‘Whether particular actions are deceptive is a question

22   of law…’” Id. (internal citations omitted).

23          52.      In Klem v Wash Mut. Bank, the Supreme Court held: [A] claim under the

24   Washington CPA may be predicated upon…an act or practice that has the capacity to deceive

25   substantial portions of the public, or an unfair or deceptive act or practice not regulated by

26   statute but in violation of public interest. Klem v Wash Mut. Bank, 176 Wn.2d at 787, 295

27

                                                                       BARRAZA LAW PLLC
      COMPLAINT - 13                                           10728 16TH AVE SW SEATTLE WA 98146
                                                                206-933-7861 phone 206-933-7863 fax
             Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 14 of 19




 1   P.3d 1179 (holding a CPA injury was pleaded where a falsely backdated notarization allowed

 2   a foreclosure sale to happen earlier than it could have otherwise).

 3          53.     The Consumer Protection Act defines "trade" and "commerce" to “include the

 4   sale of assets or services, and any commerce directly or indirectly affecting the people of the

 5   state of Washington.” RCW 19.86.010(2). Here, it cannot be disputed that the actions of the

 6   defendant to service and collect the Acosta account constitutes activity in trade and

 7   commerce.

 8          54.     With respect to the public interest prong of the CPA, a claimant may establish
 9   that the act or practice is injurious to the public interest because it violates a statute that
10   incorporates the Consumer Protection Act. RCW 19.86.093(1). Similarly, a claimant may
11   establish that the act or practice is injurious to the public interest because it violates a
12   statute which contains a specific legislative declaration of public interest impact. RCW
13   19.86.093(2). Alternatively, an unfair or deceptive practice or act may violate the public
14   interest it if: (a) Injured other persons; (b) had the capacity to injure other persons; or (c) has
15   the capacity to injure other persons. RCW 19.86.093(3).
16          55.     To prove violations of the Consumer Protection Act, a Plaintiff must always
17   prove injury and causation even when she proves an unfair or deceptive act or practice occurs
18   in trade or commerce in contravention of the public interest. Walker v. Quality Loan Serv.

19   Corp. of Wash., 176 Wn.App. 294, 317, 308 P.3d 716 (2013) ([t]he failure to establish any

20   of these elements is fatal to a CPA claim).

21          56.     Compensable injuries under the CPA are limited to “injury to [the] plaintiff in

22   his or her business or property.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.

23   Co., 105 Wn.2d 778, 780, 719 P.2d 531 (1986). The range of business and property injuries

24   compensable under the CPA is relatively expansive. Frias v. Asset Foreclosure Services,

25   Inc., 181 Wn.2d 412, 431, 334 P.3d 529 (2014) (plaintiff entitled to prove and recover

26   expenses incurred in investigating the legality of a nonjudicial foreclosure, and expenses

27   incurred in participating in an unnecessary mediation session); Walker v. Quality Loan

                                                                          BARRAZA LAW PLLC
      COMPLAINT - 14                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
             Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 15 of 19




 1   Service Corp., 176 Wn.App. at 320 (Investigative expenses, taking time off from work, travel

 2   expenses, and attorney fees are sufficient to establish injury under the CPA); Panag v.

 3   Farmers Ins. Co. of Washington, 166 Wn.2d 27, 57, 62, 204 P.3d 885 (2009) (Expenses

 4   incurred in “consulting an attorney to dispel uncertainty regarding an alleged debt” held to

 5   be “injury to business or property”).

 6         57.       Demanding amounts from a homeowner that are not owed - which would

 7   include all costs of a foreclosure that was wrongfully initiated - constitute an "injury'' under

 8   the CPA. Frias, 181 Wn.2d at 432. The Supreme Court found that a borrower could suffer
 9   an injury based upon "unlawful debt collection practices, even when there is no dispute as to
10   the validity of the underlying debt." Frias, 181 Wn.2d at 431 citing to Panag v. State Farm
11   Ins. Co. of WA, 166 Wn.2d 27, 55-56, n. 13 (2009). There is no requirement that a borrower
12   pay to establish injury. Panag, 166 Wn.2d at 59-60.
13         58.       “To prove causation, the ‘plaintiff must establish that, but for the defendant's
14   unfair or deceptive practice, the plaintiff would not have suffered an injury.’" Walker v.
15   Quality Loan Serv. Corp. of Wash., 176 Wn.App. 294, 319, 308 P.3d 716 (2013).
16

17   VI.    CLAIM THREE: VERIPRO VIOLATED THE CONSUMER PROTECTION
               ACT BY FAILING TO PROVIDE REQUIRED INFORMATION TO
18                                THE PLAINTIFF
19         59.       Plaintiff repeats and realleges and incorporate by reference the foregoing

20   paragraphs.

21         60.       With respect to the alleged debt, Plaintiff is a “debtor” as defined by RCW

22   19.16.100(7).

23         61.       With respect to the alleged debt, Defendant Veripro is a collection agency as

24   defined by RCW 19.16.100(4).

25         62.       Because RCW Chapter 19.16 is enforced through RCW 19.86 et seq the below

26   counts alleging violations of RCW Chapter 19.16 are therefore CPA violations.

27

                                                                         BARRAZA LAW PLLC
      COMPLAINT - 15                                             10728 16TH AVE SW SEATTLE WA 98146
                                                                  206-933-7861 phone 206-933-7863 fax
              Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 16 of 19




 1           63.   Washington’s legislature expects debt buyers to identify themselves and their

 2   relationship to the original creditor, and to itemize their claims when communicating with

 3   consumers, especially for the first time. Indeed, it is a fundamental tenant of Anglo-Saxon

 4   law that the adversarial system cannot function unless a party demanding payment of a debt

 5   prove up its identity and relationship to its claim.

 6           64.   Veripro committed a per se violation of the Consumer Protection Act because

 7   it failed to comply with RCW 19.16.250(9) which required it to convey the correspondence

 8   required by RCW 19.16.250(8)(c) detailing the original amount owing on the original
 9   obligation, the interest, costs and charged added to the original obligation by the original
10   creditor, the interest and charges added by Veripro, collection costs, attorneys’ fees, and any
11   other charges purportedly owned.
12           65.   Veripro’s per se violations of the Collection Agency Act at RCW 19.16.250(8)
13   and/or RCW 19.16.250(9) bar it from collecting interest, service charge, attorneys’ fees,
14   collection costs, delinquency charge, or any other fees or charges otherwise legally
15   chargeable to the debtor on such debt under RCW 19.16.450.
16           66.   To the extent that this conduct does not constitute a per se violation of the CPA,
17   it otherwise violates the CPA.
18           67.   Demanding amounts not owed from a consumer violates the Consumer

19   Protection Act even absent payment of the disputed amounts. But for Veripro’s failures, Mr.

20   Acosta would not have incurred attorney’s fees and costs to investigate Veripro’s identity,

21   relationship to the original creditor, and to obtain an accurate accounting of the disputed

22   debt.

23

24   VII.     CLAIM FOUR: VERIPRO VIOLATED THE CONSUMER PROTECTION
               ACT BY ESSENTIALLY EXTORTING MONEY FROM MR. ACOSTA
25
             68.   Plaintiff repeats and realleges and incorporate by reference the foregoing
26
     paragraphs.
27

                                                                        BARRAZA LAW PLLC
      COMPLAINT - 16                                            10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
             Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 17 of 19




 1         69.     It is an unfair or deceptive practice to inform Mr. Acosta that “we will never

 2   file a lawsuit against you for the collection” of a purported debt but refuse to take any action

 3   to enforce the creditor’s rights other than make confusing and varying demands that the

 4   homeowner pay in full, offer an acceptable reduced payoff, file bankruptcy and obtain an

 5   approved lien strip order or “appropriate Court order,” enter into an agreed settlement,

 6   refinance, or sell while simultaneously acknowledging that the lien can be rendered moot by

 7   operation of law. Here, the deed of trust has been rendered unenforceable by operation of law

 8   yet Veripro refused to release the lien when counsel for Mr. Acosta requested that it do so.
 9   Instead, Veripro engages in an inherently unfair or deceptive practice or act because it
10   presents Mr. Acosta with two choices to quiet title: give in to an extortionate demand and
11   pay the time-barred debt or sue.
12

13      VIII.      CLAIM FIVE: VIOLATION OF THE FAIR DEBT COLLECTION
                                     PRACTICES ACT
14
           70.     Plaintiffs repeat and reallege and incorporate by reference to the foregoing
15
     paragraphs.
16
           71.     The Fair Debt Collection Practices Act prohibits debt collectors such as
17
     Veripro from using unfair or unconscionable means to collect or attempt to collect any debt.
18
     15 U.S.C. § 1692f. Unfair or unconscionable means include, but are not limited to, taking or
19
     threatening to take any nonjudicial action to effect dispossession or disablement of property
20
     if there is no present right to possession of the property claimed as collateral through an
21
     enforceable security interest if there is no present intention to take possession of the property;
22
     or the property is exempt by law from such dispossession or disablement. 15 U.S.C. §
23
     1692f(6)(A)-(C).
24
           72.     Veripro uses unfair or unconscionable means to collect the second mortgage
25
     in violation of the Fair Debt Collection Practices Act because it informed Mr. Acosta that
26
     “we will never file a lawsuit against you for the collection” while simultaneously demanding
27
     that he pay in full, offer an acceptable reduced payoff, file bankruptcy and obtain an approved
                                                                          BARRAZA LAW PLLC
      COMPLAINT - 17                                              10728 16TH AVE SW SEATTLE WA 98146
                                                                   206-933-7861 phone 206-933-7863 fax
                Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 18 of 19




 1   lien strip order or “appropriate Court order,” enter into an agreed settlement, refinance, or

 2   sell while contemporaneously acknowledging that the lien may already be void by operation

 3   of law. Here, the deed of trust has been rendered unenforceable by operation of law yet

 4   Veripro refused to release the lien when counsel for Mr. Acosta requested that it do so.

 5   Instead, Veripro engages in an inherently unfair or unconscionable practice or act because it

 6   presents Mr. Acosta with two choices to quiet title: give in to an extortionate demand and

 7   pay the time-barred debt or sue.

 8                                   V.     PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff respectfully prays that judgment be entered against the
10   Defendant for the following:
11          1)      For declaratory relief quieting title and ordering Veripro Solutions Inc. reconvey
12    the deed of trust recorded against Mr. Acosta’s real property recorded in the records of the
13    King County Recorder as instrument 20060712002155.
14          2)      For judgment against Defendants for actual damages.
15          3)      For treble damages, pursuant to RCW 19.86.090, calculated from the damages
16    determined by the court.
17          4)      For costs and reasonable attorney’s fees as determined by the Court pursuant
18    to RCW 19.86 et seq.

19          5)      Plaintiff reserves his request for injunctive relief pursuant to RCW 19.86.090.

20          6)      For interest on the above amounts as authorized by law;

21          7)      For other relief as the Court deems just and equitable;

22          8)      For leave to amend this complaint as needed and as required; and

23          9)      The Plaintiff also requests a jury trial on all FDCPA and Consumer Protection Act

24    claims.

25

26

27

                                                                        BARRAZA LAW PLLC
       COMPLAINT - 18                                           10728 16TH AVE SW SEATTLE WA 98146
                                                                 206-933-7861 phone 206-933-7863 fax
           Case 2:20-cv-00585-JCC Document 1 Filed 04/17/20 Page 19 of 19




 1

 2       Respectfully submitted this 17th day of April 2020

 3

 4                                                   BARRAZA LAW, PLLC

 5                                                   /s/ V. Omar Barraza
                                                     V. Omar Barraza, WSBA #43589
 6                                                   10728 16th Avenue SW
                                                     Seattle, Washington 98146
 7
                                                     omar@barrazalaw.com
 8                                                   Tel.: (206) 933-7861
                                                     Fax.: (206) 933-7863
 9
                                                      HENRY & DEGRAAFF, PS
10
                                                     /s/ Christina L. Henry
11
                                                     Christina L. Henry, WSBA #31272
12                                                   787 Maynard Avenue South
                                                     Seattle, Washington 98104
13                                                   chenry@hdm-legal.com
                                                     Tel.: (206) 330-0595
14                                                   Fax: (206) 400-7609
15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                      BARRAZA LAW PLLC
     COMPLAINT - 19                                           10728 16TH AVE SW SEATTLE WA 98146
                                                               206-933-7861 phone 206-933-7863 fax
